     Case 3:20-cv-00697-DMS-AHG Document 74 Filed 05/06/21 PageID.944 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    JODY ALIFF, individually and on behalf             Case No.: 3:20-cv-00697-DMS-AHG
      of all others similarly situated, et al.,
13                                                       ORDER GRANTING JOINT
                                       Plaintiffs,       MOTION TO CONTINUE CERTAIN
14
      v.                                                 CASE MANAGEMENT DEADLINES
15
      VERVENT, INC., et al.,                             [ECF No. 73]
16
                                     Defendants.
17
18
19
20
21
           Before the Court is the parties’ joint motion to continue class certification dates. ECF
22
     No. 73. The parties seek to continue the class discovery cutoff and class certification
23
     motion filing deadline, originally set for May 11 and June 11, respectively. Id.
24
           Parties seeking to modify the scheduling order must demonstrate good cause. FED.
25
     R. CIV. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s
26
     consent”); ECF No. 65 at ¶ 20 (operative scheduling order, stating that “[t]he dates and
27
     times set forth herein will not be modified except for good cause shown”); Chmb.R. at 2
28

                                                     1
                                                                              3:20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 74 Filed 05/06/21 PageID.945 Page 2 of 4



 1   (stating that any request for continuance requires “[a] showing of good cause for the
 2   request”); see also FED. R. CIV. P. 6(b) (“When an act may or must be done within a
 3   specified time, the court may, for good cause, extend the time”).
 4          “Good cause” is a non-rigorous standard that has been construed broadly across
 5   procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
 6   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 7   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 8   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“[T]he focus of the inquiry is upon
 9   the moving party’s reasons for seeking modification. . . . If that party was not diligent, the
10   inquiry should end.”) (internal citation omitted).
11          The deadline to class discovery cutoff in this matter is May 11, 2021. ECF No. 65 at
12   ¶ 2. The deadline for Plaintiff to file her motion for class certification is June 11, 2021. Id.
13   at ¶ 3. The parties have represented to the Court that they have been diligently pursuing
14   discovery in this matter. ECF No. 73 at 2. Both parties have served interrogatories, requests
15   for production of documents, and Rule 30(b)(6) deposition notices. ECF No. 73-1 at 2.
16   However, multiple document productions have not been completed. Id. at 3. Thus, in order
17   to complete the complex discovery, the parties request extensions of the class certification
18   deadlines. Id. at 4.
19          The Court appreciates the parties’ thorough motion and declaration, and finds good
20   cause to continue certain deadlines. However, no further requests for continuances of
21   the case management schedule will be granted. Accordingly, the parties’ joint motion is
22   GRANTED as follows:
23          1.     The Court ORDERS the parties to further meet and confer regarding the
24   discovery referenced in the instant motion. See ECF Nos. 73, 73-1. The Court SETS a
25   telephonic, counsel-only Discovery Conference for May 26, 2021 at 3:30 p.m. before the
26   Honorable Allison H. Goddard. Counsel shall call the chambers teleconference line at
27   1-877-873-8018 and use 8367902 as the access code. Counsel should be prepared to
28   discuss the status of the case, status of meaningful meet and confer discussions regarding

                                                    2
                                                                                3:20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 74 Filed 05/06/21 PageID.946 Page 3 of 4



 1   discovery, and the status of the document production and depositions outlined in the instant
 2   joint motion (ECF Nos. 73, 73-1).
 3         2.     Fact and class discovery are not bifurcated, but class discovery must be
 4   completed by June 30, 2021. “Completed” means that all discovery requests governed by
 5   Rules 30-36 of the Federal Rules of Civil Procedure, and discovery subpoenas under Rule
 6   45, must be propounded sufficiently in advance of the discovery cut-off date so that they
 7   may be completed by that date, taking into account the time permitted in the Rules for
 8   service, notice, and responses. If any discovery disputes arise, counsel must meet and
 9   confer promptly and in good faith in compliance with Local Rule 26.1(a). A failure to
10   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
11   order of the court, no stipulation continuing or altering this requirement will be
12   recognized by the Court. The Court expects counsel to make every effort to resolve all
13   disputes without court intervention through the meet-and-confer process. If the parties
14   reach an impasse on any discovery issue, the movant must email chambers at
15   efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
16   written discovery response that is in dispute, seeking a telephonic conference with the
17   Court to discuss the discovery dispute. The email must include: (1) at least three proposed
18   times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
19   statement of the dispute; and (3) one sentence describing (not arguing) each parties’
20   position. The movant must copy opposing counsel on the email. No discovery motion may
21   be filed until the Court has conducted its pre-motion telephonic conference, unless the
22   movant has obtained leave of Court. All parties are ordered to read and to fully comply
23   with the Chambers Rules of Magistrate Judge Allison H. Goddard, which can be found
24   on the district court website and at:
25   https://www.casd.uscourts.gov/judges/goddard/docs/Goddard%20Civil%20Pretrial%20Pr
26   ocedures.pdf.
27
28

                                                  3
                                                                             3:20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 74 Filed 05/06/21 PageID.947 Page 4 of 4



 1         3.     Plaintiff(s) must file a motion for class certification by July 30, 2021.1
 2         4.     No further extensions will be granted.
 3         5.     All other dates, deadlines, and procedures set forth in the Court’s Scheduling
 4   Order (ECF No. 65 at ¶¶ 1, 4–22) remain in place, except as explicitly modified by this
 5   Order.
 6         IT IS SO ORDERED.
 7   Dated: May 6, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      Should Plaintiffs not file a class certification motion, they must notify the Court via email
28   (at efile_goddard@casd.uscourts.gov) by August 4, 2021.

                                                   4
                                                                              3:20-cv-00697-DMS-AHG
